Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 1 of 75 PageID #: 78

 Jury Trial Demanded                                                                                        TTL

                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NEW YORK

                                                                 Amended
 James F. Mcmiilian
                                                             Complaint for a Civil Case


                                                             Case No. 20-CV-5722(LDH)(RML)
(Write thefull name ofeach plaintiffwho isfiling this        (to befilled in by the Clerk's Office)
complaint. Ifthe names ofall the plaintiffs cannotfit in
the space above,please write "see attached" in the space     Jury Trial:      IS Yes         □ No
and attach an additional page with thefitll list ofnames.)                     (check one)


     -against-

  NYC Taxi and Limousine Commission
      see attachments


(Write thefull name ofeach defendant who is being sued.
Ifthe names ofall the defendants cannotfit in the space
above, please write "see attached" in the space and attach
 an additional page with thefull list ofnames.)                                    IN CLERK'S OFFICE
                                                                              U.S. DISTRICT COURT E.D.N.Y.
                                                                              ^ DEC 07 2820 ★
                                                                               BROOKLYN OFFICE




                                                                                                            rvj,
                                                                                                    <53
                                                                                                    Cj3
                                                                                                           CD
                                                                                              -
                                                                                                           m           ^0-
                                                                                                           CD
                                                                                                                       r,
                                                                                                                   p -Ma
                                                                                              • ^                  4




                                                                                                          £s»
                                                                                                          3:
                                                                                                  fi
                                                                                                          o

                                                                                                          '-n
                                                                                                          >£3
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 2 of 75 PageID #: 79




      The Parties to This Complaint

      A.     The Plaintiff(s)

             Provide the information below for each plaintiff named in the complaint. Attach additional
             pages if needed.

                                               Mr. James F. Mcmillian
                       Name
                                               137-79 70th avenue
                       Street Address

                       City and County          Flushing, NY (Queens)

                       State and Zip Code       New York 11367 Apt 1

                       Telephone Number        (718)607-0188

                       E-mail Address
                                               jamesmcmilllan09@gmall.com OR jamesmcmillian1009@gmail.com


      B.     The Defendant(s)

             Provide the information below for each defendant named in the complaint, whether the
             defendant is an individual, a government agency, an organization, or a corporation. For an
             individual defendant, include the person'sjob or title (if known). Attach additional pages if
             needed.


             Defendant No. 1

                       Name                    NYC Taxi and Limousine Commission

                       Job or Title

                       (ifknown)
                       Street Address          33 Beaver Street

                       City and County          New York, NY

                       State and Zip Code       New York 10004      22nd Floor

                       Telephone Number        (212)676-1013

                       E-mail Address           unknown

                       (if known)


              Defendant No.2

                       Name                     Ronald Sobers

                       Job or Title             PRIOR Department Chief
                       (ifknown)
                       Street Address           2455 BOE WEST

                       City and County          Woodside and Queens
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 3 of 75 PageID #: 80




                       State and Zip Code         New York 11377

                       Telephone Number          (718)267-4500
                       E-mail Address              unknown

                       (if known)


              Defendant No.3

                       Name                       Carmen Rojas

                       Job or Title               Assistant Commissioner of Human Resources

                       (ifknown)
                       Street Address City        33 Beaver Street

                       and County State           New York, New York

                       and Zip Code               New York , 10004       22nd Floor

                       Telephone Number          (212)676-1095

                       E-mail Address             carmen.rojas@tlc.nyc.gov
                       (if known)


               Defendant No.4

                       Name                       Edwidoe Joseph

                       Job or Title               Chief/ Captain

                       (if known)
                       Street Address City        2455 BQE West

                       and County State           Woodside and Queens

                        and Zip Code              New York, 11377

                        Telephone Number          (718)267-4500

                        E-mail Address            unknown

                       (if known)                 see attachment, cont Defendants*

II.   Basis for Jurisdiction

      Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases
      can be heard in federal court: cases involving a federal question and cases involving diversity of
      citi2:enship ofthe parties. Under 28 U.S.C.§ 1331, a case arising under the United States Constitution
      or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,a case in which a citizen
      of one State sues a citizen ofanother State or nation and the amount at stake is more than $75,000 is a
       diversity of citizenship case. In a diversity ofcitizenship case, no defendant may be a citizen ofthe
      same State as any plaintiff.
     Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 4 of 75 PageID #: 81
Continuing Defendants



 Defendants No. 5;

  Dianna M. Penneti
  Deputy Commissioner

  2455 BQEWest
  Woodside and Queens County
  New York, 11377

  (718)267-4500
  dianna.pennetii@tlc.nyc.gov


 Defendant No. 6:

  Louis A. Molina
  First Deputy Chief

  2455 BQE West
  Woodside and Queens County
  New York 11377

  (718) 267-4500
  unknown email



 Defendant No. 7:

   Noreen Hollingsworth
  Assistant Chief

  2455 BQE West
  Woodside and Queens County
   New York. 11377

  (718) 267-4500
   unknown email




 Defendant No. 8:

   Linda Andrews
   Deputy Chief

  2455 BQE West
   Woodside and Queens County
   New York, 11377

  (718)267-4500
   unknown email
       Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 5 of 75 PageID #: 82
Continuing Defendants                                                "S        l/L-


 Defendant No.9

  Joyce Yearwood-Drury Case# 10199442 - FEDERAL CHARGE# 16GB901775
  Regional Director-

  NYS Division of Human Rights
  1 Fordham Piaza 4th Floor
  Bronx and Bronx County
  New York, 10458

  718-722-2060



                       Ho. 1 O
-iClrrt G-oldiappe-nT(^UHnA G'o\(^cxppej^)^                                    1 1 iv-ij 3
33Be we v' Q+
rie^Vor L, ny iooom
 7-2r>o\ 'P\oor-


             AoB lOO, 1 1
            CjArabol to(prt)(jArjAbl-ol lo / q2.nV€S,+-'iAAKrJ .
        Vo^lc,V^y. lOOoM
'2'2-/\c>\ 3-loo*^
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 6 of 75 PageID #: 83




      What is the basis for federal courtjurisdiction? (check all that apply)

                    Federal question                                 □ Diversity of citizenship

      Fill out the par^aphs in this section that apply to this case.

      A.      If the Basis for Jurisdiction Is a Federal Question

              List the specific federal statutes, federal treaties, and/or provisions of the United States
              Constitution that are at issue in this case.




      B.       If the Basis for Jurisdiction Is Diversity of Citizenship

               1.       The Plaintiff(s)

                        a.       If the plaintiff is an individual

                                 The plaintiff, (name)                                ^ is a citizen of the State of
                                 (name)                                  •


                                 If the plaintiff is a corporation

                                 The plaintiff, (name)                                _, is incorporated under the
                                 laws of the State of (name)                                   , and has its
                                 principal place of business in the State of (name)



                        (If more than one plaintiff is named in the complaint, attach an additional page
                        providing the same information for each additional plaintiff.)

                        The Defendant(s)

                        a.       If the defendant is an individual

                                 The defendant, (name)                                 _, is a citizen of the State
                                 of (name)                                   Or is a citizen of (foreign nation)
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 7 of 75 PageID #: 84




                               If the defendant is a corporation

                               The defendant,(name)                              ,is incorporated under
                               the laws ofthe State of(name)                             ,and has its
                               principal place of business in the State of(name)
                                                             . Or is incorporated under the laws of(foreign
                               nation)                               ,and has its principal place of business
                               in (name)                               .


                      (Ifmore than one defendant is named in the complaint, attach an additionalpage
                      providing the same informationfor each additional defendant.)

              3.       The Amount in Controversy

                       The amount in controversy—^the amount the plaintiff claims the defendant owes or
                       the amount at stake—^is more than $75,000, not counting interest and costs of court,
                       because (explain):
                      PENSION AND CIVIL SERVICE TITLE WAS TAKEN AWAY DUE TO THE

                      DISHONESTY OF ALL NAMED.(SEE ATTACHMENTS).




m.    Statement of Claim

      Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as
      possible the facts showing that each plaintiff is entitled to the damages or other reliefsought. State
      how each defendant was involved and what each defendant did that caused the plaintiff harm or
      violated the plaintiffs rights, including the dates and places ofthat involvement or conduct. If more
      than one claim is asserted, number each claim and write a short and plain statement ofeach claim in a
      separate paragraph. Attach additional pages if needed.

      PLEASE SEE ATTACHED STATEMENTS
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 8 of 75 PageID #: 85

SS#6922                                                                November 16, 2020




JURY TRIAL DEMANDED



Case # 10199442 Federal Charge # 16GB901775



Mr. James Mcmillian

Vs


The New York City Taxi & Limousine Commission




Charges Demanded to be heard by the Federal Court: Gender Discrimnation/Wrongfui
Termination/Harrassment/Defammation of Character/Retaiiation/Working in a Hostile
Environment.


Generai complaint with specific detaiis

This complaint is being filed against not only the Taxi & Limousine Commission, but now also
the New York State Division of Human Rights,for NEGLECT.The Human Rights Division
Investigator Joyce Yearwood-Drury did not fully investigate my case,for example,she stated,
"The Division investigation revealed no information to support Compiainant was
discriminated against based on gender and/or retaliation for opposing and/or for any
reason covered by the NYS Human Rights Law." This was determined without requesting
any/my proof to back up my claim.

And,she stated in her findings,"Moreover, Compiainant has made no statements that
reiate these issues to his gender" Ali of these issues were in my initiai complaint,
submitted by the Attorney, aiso in the rebuttai, and never requested for review.

When I spoke to Joyce Yearwood-Drury over the phone on November 2nd,the year 2020,she
was extremely rude and refused to hear anything I had to say regarding my case. Her verbal
response was,"They're are a lot of people at The Taxi & Limousine Commission ciaiming
they have been discriminated against" and also, "i don't know what to teii you" and,"i'd
love to see the evidence" and,"haif of the people you named in your complaint filed for
claims" She was extremely unprofessional, she wouldn't allow me to speak after we spoke for
a few minutes, during our 11 minute conversation. I attempted to simply ask,"may 1 submit
my evidence to you,to support my complaint" she denied me and took away my Human
Rights.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 9 of 75 PageID #: 86

SS#6922                                                                      November 16, 2020



Holly M Shabazzfrom the EEOC referred myself to Joyce Yearwood-Drury. This request
was to simply ask,"May I submit my proof" my witnesses, my audio and my pictures to
Joyce Yearwood-Drury, due to my not knowing this proof wouid never be requested
during the investigation, i hired the attorney's and trusted them as an employment law
firm,trusting they wouid know exactiy how to handle my case. It was stated,"Mr
Mcmillian has audio and picture proof to back up his compiaint" I'm still baffled as to why
this was never requested. I, nor my Attorney's never received a phone caii from Joyce
Yearwood-Drury requesting this information as an investigator.

She went on stating how many of the women and men were complaining about how they were
being mistreated at the Taxi & Limousine Commission. As an investigator for Human Rights, I
thought she would take mines and these other complaints into deep consideration, to see
exactly what is really happening at TLG. Many employee's were afraid to speak up due to fear
of losing their jobs. I heard In the year of 2018, a group of New Cadets complained about
being mistreated by Assistant Chief Hoiingsworth. She was removed from the Woodside
Queens location and reassigned to Staten isiand. Shortly after this, she resigned or retired. In
the almost 5/6 years that I worked for TLG, I never witnessed a group of employees stand up
against the blatant mistreatment by supervision. This time something was done to rectify it.
I was grateful for this stand up by the TLG New cadets.
Having already hired an attorney for $3,000 to represent me, I was very hopeful. The Attorney's
stated, Mr. Vince White, I believe in your case and will represent you. This is after I sought out
at least 3/4 Attorney's. I trusted and was hopeful that my case would be heard by the Human
Rights Division and I'd receive Justice. I complained to the TLC Commissioner Diane
Pennetti, First Assistant Chief Moiina, Chief Ronald Sobers and investigator Edwin
Carabalio.(Audio Recordings Submitted in this Compiaint). All of my complaints were
ignored. I say this due to the behaviors and unprofessionalism never changing. Instead, after
my complaints, many at the job, Chief Ramos,Officer Janine Williams, Captain Rodriguez,
investigator Edwin Carabalio, were all more interested in my personal life. I was met with
accusations of filing false sick leave documents, aka Malingering as Mr Edwin Garaballo
stated during a time and leave conference, which I was not in violation of TLG's time and leave
policies. Edwin only wanted to discuss my personal life, my relationship with Officer Kooma
and my child support. He stated, he has signed reports from 2 people stating I used profanity
against Chief Joseph, which never happened and is a Terminable Offense, yet I was still on
the job for 7 more months before being terminated. I was still hopeful knowing, all I had to do
was wait patiently for my Givil Service Title and I'd have complete job security.(1 have audio
proof of that conversation). I did raise my voice due to being so frustrated by the
mistreatment coming from Chief Joseph and other supervision. This continued for an entire
year and went unheard of by supervision who has the power to stop it. I began suffering from
headaches, nausea and anxiety when it was time to get up and go to work. This is the sole
reason for my absence in the month of February. No one at TLG ever asked, was I ok or did I
need help with anything personal or professional. I made mention of this in the Time and Leave
conference with Garaballo, how the agency could not be trusted, which was also in the
presence of my Union Representative, Mike Troman. I sought out EAR for help, but could not
successfully do so after being terminated and could not afford it without my job healthcare.
How was I made ineligible for my Givil Service Title? The office was extremely hostile to work
in. Kaiena Tate and Dawn Ford's reports were written very unprofessionally. Chief Sobers
spoke to me via office phone and stated,"I need you to create a timeline in your reports"
after I was never taught how to write a report. I did so successfully. My point is, the reports of 2
particular women recently named,their reports were not up to standard. The Respondent
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 10 of 75 PageID #: 87

SS#6922                                                                    November 16, 2020


stated in sworn statements,"how would know if these women were reprimanded or not,"
which is absolutely true. If this were true, shouldn't their reports have changed? They never did
change, as well as their dress code violations. I was approached by Ronaid Sobers and told, I
cannot wear the attire I was wearing on the day he approached me coming from the mens
room. I simply asked,"Is this all across the board" he said,"yes, I'ii send an email" I never
received that email. Edwin Carabaiio never produced documentation of my having to get
 permission to carpool with Officer Kooma. I know for a fact a Captain and Officer were
 riding together frequently, to and from work. As an investigator, shouldn't he have known this?



 Defamation of Character/Wrongfui Termination - Carmen Rojas,TLC's Assistant
 Commissioner for Human Resources, was named by Dept Chief Ronald Sobers as the
person who has the authority to take away my title that stated "You were considered and not
selected for appointment and have been made ineiigibie for further certification" This is
after taking the test for "Operations Communications Specialist" In January of 2018,scoring
100% in all 3 categories. Education and Experience, Final Average and Adjusted Final Average.
Carmen Rojas stated in her sworn response to my complaint,"He was Unprofessionai and
Combative"(my recorded work on the job can show not oniy my professionaiism, but
aiso my training at least 6/7 new Operators; Operator Tate stated,"I do not train") I have
never physically worked with Carmen Rojas, so how may she make such a claim that took
 away my Civil Service Title, my 5 years of Pension I was preparing to pay back and serve TLC
 until retirement. I was always professional and never combative. Carmen Rojas emailed me
 personally about the up and coming civil service title, yet they claim, how was I under the
 assumption I'd be chosen for my permanent title with the agency. This was not an assumption,
 this was my right regarding my successful requirements. At least 2 years successful experience
 on the job, given by DCAS,signed off by the Governor in 2016.

 Proof of my professionalism - Noreen Hollingsworth sent me a KUDOS email after Officer
 Patricia Titley submitted a letter stating, how great I was an Operator, my professionalism and
 my consideration makes it completely safe for all the parties involved during a TLC car stop.
 The Officers, Passengers and immediate community.

 Proof of Harassment/Retaliation - Chief Joseph and the agency,(those named) mistreated
 me beginning in 2016 to 2018. This was soon after myself and Officer Stephanie Kooma began
 dating. We were never unprofessional on the job, not holding hands or hugging or anything that
 should not be done at work. Before her tour would begin, she'd come in and chat a bit, never
 interrupting my duties, being loud or disrespectful to anyone in the Radio Room or throughout
 the agency. Some of the other employee's were not too happy about our dating, especially the
 women. Officer Kooma was later banned from the radio room while no one else was. The
 hostile work place involved,female officers and staff from other units would come in the Radio
 Room all the time, loud conversations while the air was live, arguments, gossip, personal
 phone calls etc, after officer Kooma was banned from the radio room (Audio Proof of an
 argument while the air was live, cursing, yelling and pictures). Female Operator Natasha
 Robinson was fired after that incident, which was unfair, because Operator Tate
 remained on the job and received her Civil Service Title. Operator McCabe was on the
 job after my termination as an operator, yet I was informed by Carmen Rojas,the law
 states, I cannot be held on the job under the Operations Communications Specialist Title
 and must be terminated.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 11 of 75 PageID #: 88

 SS#6922                                                                    November 16, 2020




 On October 23rtl, 2017, Joesph stormed out of a conference meeting due to my simply
 asking him questions regarding TLC policy. The conference was due to my being late 4 times
 in approximately 4 years which was a bit outlandish. I reported this behavior to First Assistant
 Chief Molina due to this not being the first time Joseph has treated me unfairly, as a man
 working for the agency. He'd stare at me when I'd enter the building and would also glare
 strangely if he witnessed my speaking to females, which were just regular work chat
 conversations. After I reporting Joseph to Chief Molina, Joseph's behavior continued. I was
 under the impression I was employed by the city and these things weren't tolerated by any
 employee, let alone supervision. Instead, I was met with retaliation. Removed from the radio
 room,told to empty my locker by Captain Robinson. I was hired for Operations
 Communications Specialist and my back ground experience dates back to 1998. 1 was never
 given and explanation as per why I was removed. It was obvious that my complaints were the
 reason. So obvious, Molina sent me an email a few days later having me removed from the
 radio room. All due to the incidents Chief Joseph created, snatching paperwork from me
 stating. "Yes I am", after I asked, is this what you're doing? The email stated, I was being
 reassigned. Molina also sent me an email and it seems in this email he was upset. Informing
 me, I do not have the right(bullying)to speak to anyone at 33 Beaver St. His reason for the
 email was because of my need for a barcode on my ID card. I asked Sobers 2/3 times for the
 barcode due to our receiving them prior to Molina's being hire by TLC and it went ignored. I
 spoke to Sobers about having a barcode on my ID card so that the operations unit can keep
 track of what equipment is being used by each employee. Yet, Molina still sent this aggravating
 email. Why? (1 have an email to proof).

 On October 23rd,Joseph stormed out of a conference and angrily threw my portable radio on
 my work desk. I reported this to Molina. I began suffering from an extreme headache on this
 day from the stress Joseph was causing and I asked to leave to go to the hospital. All the
 audio proof I have is not only the stress I suffered. I began audio recording after my complaints
 were ignored. Chief Joseph was dishonest in a sworn statement, defaming my character
 stating, I used profanity against him, using the term, F**king. This lie from Joseph caused me
 to lose my job, my pension and go into an extreme dept due to not being allowed to work at
 the job I worked so hard for. I have audio proof this is a lie. Chief Joseph took an oath and has
 lied on this sworn statement against me which was the foundation of my being terminated from
 TLC.




 Commissioner Diane Pennetti was told about my complaints personally from me and did
 not resolve the issues I complained about regarding the radio room staff. She stated she would
 take care of it, yet I was met with the same behavior in the radio room. Violations of the dress
 code, only I had to follow, ridiculed and removed (retaliation)from my post to work at the tour
 desk with Officer Sylvester Calio, who was assigned to work there during our same time of
 tour. There wasn't enough room at the tour desk for myself and Officer Calio. He was a senior
 with back problems, yet I was posted at the same location making Officer Calio stand at times.
 I was needed at the my post they removed me from. TLC Officers were assigned to fill in for my
 radio room tour constantly and placed in the seat I occupied. TLC officers were hired to
 conduct car stops in the field, yet they were in the radio room doing the job I was hired to do.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 12 of 75 PageID #: 89

 SS#6922                                                                     November 16, 2020


 Assistant Chief Molina was told about my complaints, yet never did anything to change Chief
 Joseph's behavior, Joseph's harassment continued well after the discussion with Molina and
 got worst.

 Ronald Sobers was told about the complaints as well. His response was,"Joseph is not
 hostile" and "we're not here to talk about Joseph" and "if you keep speaking about
 Joseph,this conversation is going to end" Sobers knew Kalena Tate slept on the job (which
 is extremely dangerous for field officers and did nothing about it) and also sided with female
 operator Fallon Coffer, after she wrote a general report against me, pulling me into his office,
 giving me the "are you a team player?"speech. I mentioned to Sobers, I'm always on the
 team of radio room operators to make sure all runs smooth for everyone during our shift. He
 stated,"they say you move around a lot"(which were the women I no longer dealt with in the
 same way, due to my dating someone I was becoming very serious with, out of respect for our
 dating) He also stated, as he chuckled,"I don't know what you got going on in your life, but
 you need to stay focused" which was an indirect accusation of my being incompetent and
 neglectful toward the duties I was hired to perform. My work professionalism never changed
 and this can be proven by listening to the "Black Box" which recorded every transmission
 during my work tour. Many Officers would always ask,"hey James,are you the radio room
 supervisor?" Sobers stated in a sit down counseling session about my time and leave, that I
 was an excellent employee and if I were to go to another job, if it did not work out at the
 new Job, he'd hire me again.



 Harassment - Chief Andrews entered the radio room one day and was happy about my work.
 She came to my station and wrapped both of her hands/arms around me as I sat and shook
 me back and forth until my glasses almost came off. I was embarrassed and felt less than a
 man to have to allow a female supervisor to do this to me. If it were the other way around and I
 did this to her, I'm almost sure I would have been fired the same day. She also attempted to
 accost a conversation about coffee creamer another day. It was not pertaining to work so I
 ignored her comment. She then, raised her voice,"are you listening to me" when I just
 continued working she then stated, "are you wearing earphones." I said. Yes, Sobers
 informed us, it was ok to wear them. She responded,"I'll see about that." I was later met
 with an email stating I cannot wear ear phones or any ear devices while working. However,
 Dawn Ford and Kalena Tate wore bluetooth devices and they never stopped after the email
 was sent to me.




 Demanding the Federal Court to allow my case to be heard before a
 Federal Court Judge,so that/ may receive the Justice thatI deserve. The
 lies told In sworn statements(Perjury) by Chief Joseph, Carmen Rojas,
 Chief Sobers and the Retaliation and Harassment by Chief Molina has all
 led to, being terminated from myjob,losing my pension, the respect I use
 to have from my teenage sons, who now look at me differently due to my
 child support dept. My license has been suspended and I have been In
 EXTREME DEPT since May of2018, when TLC wrongfully terminated me
 and defamed my character.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 13 of 75 PageID #: 90




 IV.   Relief


       State briefly and preeisely what damages or other relief the plaintiff asks the court to order. Do not
       make legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the
       present time. Include the amounts of any actual damages claimed for the acts alleged and the basis for
       these amounts. Include any punitive or exemplary damages claimed, the amounts, and the reasons
       you claim you are entitled to actual or punitive money damages.

       PLEASE SEE ATTACHED REQUEST ALONG WITH ACTUAL PROOF SUBMITTED.




 V.    Certification and Closing

       Under Federal Rule ofCivil Procedure 11, by signing below, I certify to the best of my knowledge,
       information, and beliefthat this complaint:(1)is not being presented for an improper purpose,such as
       to harass, cause urmecessary delay, or needlessly increase the cost oflitigation;(2)is supported by
       existing law or by a nonfirivolous argument for extending, modifying, or reversing existing law;(3)the
       factual contentions have evidentiary support or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for further investigation or discovery; and(4)the
       complaint otherwise complies with the requirements of Rule 11.

       A.       For Parties Without an Attorney

                I agree to provide the Clerk's Office with any changes to my address where case-related
                papers may be served. I understand that my failure to keep a current address on file with the
                Clerk's Office may result in the dismissal of my case.

                Date ofsigning: ^2 ^
                Signature ofPlaintiff
                Printed Name ofPlaintiff                                  mc<Vimiao
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 14 of 75 PageID #: 91

                                                                           W2/L-


 I hereby request the amounts of actual damages/punitive damages, pain and suffering
 be made/determined by a FEDERAL COURT JUDGE & JURY,for the charges filed against the
 DEFENDANTS.



 Wrongful Termination

 Defamation of Character

 Retaliation/Harassment

 Gender Discrimination

 Violation of Human Rights/Improper & Tardy State Investigation
                                                                                                                           LOAD THIS DIRECTION,THIS SIDE UP
                                                                                       LOAD THIS DIRECTION,THIS SIDE UP
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 15 of 75 PageID #: 92




                                                                                                                                                                o
                                                                                                                                                                vo
                                                                                                                                                                 >
                                                                                                                                                in               o
                                                                                                                                                til n
                                                                                                                                                 E
                                                                                                                                                                s
                                                                                  ss                                                                             cr
                                                                                                                                         mtxj
                                                                                                                                                                 <=*'
                                                                                                                                                                •—o
                                                                                                                                                                  V
                                                                                                                                                                 O
                                                                                                                                                                  V
                                                                                                                                                                  c
                                                                                                                                                                  o
                                                                                                                            dfi 3ais siHi'N0ii03Uia SIHI avoi
                                                                                        dn 3ais siHi'Noiio3Hia sihi avoi
                                                                                        cr
                                                                                       I
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 16 of 75 PageID #: 93




                                            Division of
                                          Human Rights

  NEW YORK STATE
  DIVISION OF HUMAN RIGHTS


  NEW YORK STATE DIVISION OF
  HUMAN RIGHTS on the Complaint of                                DETERMINATION AND
  JAMES MCMILLIAN,
                                               Complainant,       INVESTIGATION
                                 V.
                                                                  Case No.
  NEW YORK CITY TAXI AND LIMOUSINE                                10199442
  COMMISSION,
                                                Respondent.

  Federal Charge No. 16GB901775


          On 12/11/2018, James McMillian filed a verified complaint with the New York State
  Division of Human Rights("Division")charging the above-named respondent with an unlawful
  discriminatory practice relating to employment because ofsex,opposed
  discrimination/retaliation in violation of N.Y. Exec. Law, art. 15(Human Rights Law).
         After investigation, and following opportunity tor review ofrelated information and
  evidence by the named parties, the Division has determined that there is NO PROBABLE
  CAUSE to believe that the respondent has engaged in or is engaging in the unlawful
  discriminatory practice complained of. This determination is based on the following.
   Complainant who is male,charges the Respondent with unlawful discriminatory practices in
   relation to employment because of sex, opposed discrimination/retaliation.
   In July 2013,Respondent hired Complainant as an Operations Communications Specialist. Chief
   Ronald Sobers, male, and Assistant (Thief Noreen Hollingsworth, female, were Complainant s
   direct Supervisors.

   In 2014, Complainant alleges Respondent passed over Complainant for a promotion.
   Complainant alleges that he was the most qualified person for the position.
   On November 21,2017, Complainant alleges that he was falsely accused for faking illness tor
   time off. He was asked about his personal life, and if he was in a relationship with his colleague
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 17 of 75 PageID #: 94



   because they took offthe same days. The Division has determined that this line of questioning
   does not show a causal relationship to gender and thereby is not discriminatory. In addition, it is
   outside ofthe one-year statute of limitations pursuant to New York State Law.

   Complainant alleges Respondent Supervisor Edwidge, male, yelled Complainant s name in front
   of other employees,and Complainant felt harassed. Complainant alleges that Joseph then
   followed Complainant into the radio room and said,"You disobeyed a direct order, I wasjust
   trying to give you back your portable." Complainant alleges Joseph then threw Complainant s
   radio at him. Complainant has claimed that the actions taken by Respondent Edwidge led to
  trauma.


  In 2018, Complainant took FMLA leave to care for his Uncle. When he returned, Joseph said he
   needed a doctor's note to return to work. Complainant tried to talk Sobers about this conduct,
   which he felt was discriminatory, however. Sobers refused to speak to him about this topic. In
   February 2018, Complainant alleges that his physical symptoms of stress and blood pressure
  increased due to Respondent's discrimination. He therefore took ofthe month of February to
  treat his condition.

  The Division investigation revealed no information to support Complainant was discriminated
  against based on gender and/or in retaliation for opposing discrimination and/or for any reason
   pvered by the NYS Human Rights Law.
  The Division notes most of the issues raised by Complainant relate to interactions between
  himselfand various supervisors, most male.^^Qg!implainanLa)lgflgiSJhjisAfigjyLQ^                 but
  normal workplace conflicts/actions such as ^ing yell^^
  present a doctor's note to return after many days out of work, is insufficient to support
  discrimination. Moreover, Complainant has made no statements that relate these issues 1;o his
  ppn^pi:.. The Complainant has presenlea no ihiorn^S'to suppdrTttese day-to-day supervisory
  conflicts relate to discrimination.(By example, there is no information to support any employee
  is allowed to remain out of work for weeks or months without being required to submit
  ^cumentation.)The Division notes such a requirementis a normal business practice, ihe
  Division notes~Respondent has policies and procedures in place regarding leave requests and
  return to work.

  Moreover, the Complainant's alleged gender discrimination and stated that his similarly situated
  female co-workers were given various forms of preferential treatment and were not disciplined.
  It is noted Complainant would have direct knowledge ofthe disciplinary history of other
  employees. Respondent submitted reports documenting female employees who have been
  disciplined by the same supervisors who Complainant alleged only disciplined him. It is also
  noted many ofthese female employees were disciplined more severely than Complainant, up to
  and including terminations.

  The Division investigation also does not support Complainant's termination as discriminatory.
  The Complainant was a probationary employee. When a permanent list was created in March
  2018, Complainant was not chosen for permanent employment and was subsequently terminated.
  The Division investigation does not support the failure to hire Complainant as a permanent


                                                    2-
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 18 of 75 PageID #: 95



   employee was retaliatory. The Division investigation and documents in the record support
   Respondent had legitimate nondiscriminatory reasons for not hiring Complainant. In fact.
   Respondent submitted documentation that a similarly situated female employee was also
   terminated from their probationary employment in Februarj'2018 prior to the failure to appoint
   Complainant in May 2018. These facts do not support an inference of discrimination or that
   gender was a determinative factor.

   Based on the foregoing, the Division investigation does not support Respondent violated the
   NYS Human Rights Law.


           The complaint is therefore ordered dismissed and the file is closed.
         PLEASE TAKE NOTICE that any party to this proceeding may appeal this
  Determination to the New York State Supreme Court in the County wherein the alleged unlawful
  discriminatory practice took place by filing directly with such court a Notice of Petition and
  Petition within sixtv (60^ davs after service of this Determination. A copy of this Notice and
  Petition must also be served on all parties including General Counsel, State Division of Human
  Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
  ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

          Your charge was also filed under Title VII ot the Civil Rights Act ot 1964. Enforcement
  of the aforementioned law(s)is the responsibility of the U.S. Equal Employment Opportunity
  Commission(EEOC). You have the right to request a review by EEOC of this action. To secure
  review, you must request it in writing, within 15 days of your receipt of this letter, by writing to
  EEOC,New York District Office, 33 Whitehall Street, 5th Floor, New York, New York 10004-
  2112. Otherwise,yEEOC will generally adopt our action in your case.

  Dated:
                   )kl/n. New York

                                        STATE Dm         ON OF HUMAN RIGHTS




                                 By:

                                         Direct




                                                    3-
                                                                                   EEOCFormtSI (11/16)                                     MPLOYMENT OPPORTUNITY COMMISSION                                4'
                                                                                                                                 Dismissal and Notice of Rights
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 19 of 75 PageID #: 96




                                                                                   1*0:   James McMillian                                                                    New York DteJcioKmice
                                                                                          c/o White Nisar & Hitferty LQ                                                                   I Street
                                                                                          570 Lexington Avenue                                                               5th Floor
                                                                                          Suite 1600                                                                         New York, NY 10004
                                                                                          New York, NY 10022
                                                                                          □                  On behalf of pet     aggrieved whose Identify is'
                                                                                                             CONFIDi                   ftUUlS))
                                                                                   EEOC Charge No.                              EEOC Representative                                                   Telephone No.
                                                                                                                                Holly M. Shabazz,
                                                                                   16G-2019-01775
                                                                                   THE EEOC IS CLO

                                                                                                                                State & Local Program
                                                                                                                  ITS FILE ON THIS CHARGE

                                                                                                                                                                 lanager
                                                                                                                                                             HE FOLLOWING REASON:

                                                                                                                                                                                                      (929) 506-5316
                                                                                                                                                                                                                                              >c^
                                                                                          □      The facts      jed in the charge fail to state         under any of the statutes enforced by the EEOC.
                                                                                          □      Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
                                                                                          □      The Respondent employs less than the required number of employees or Is not otfierwfse covered by the statutes.
                                                                                          □      Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                                                                                                 discrimination to file your charge
                                                                                          □      The EEOC issues the following determination: Based upon its investigation, tfie EEOC is unable to conclude that the                      X
                                                                                                 information obtained establishes violations of the statutes. This does not certify that the responderit is In compliance with
                                                                                                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                                                                                                 The EEOC has adopted the findings of the state or local feir employment practices agency that investigated this charge.
                                                                                          □      Other (brieffy state)
                                                                                                                                                                                                                                      D
                                                                                                                                        - NOTICE OF SUIT RIGHTS -                                                                JN
                                                                                                                                  (See the adOOonal infainnaSon attached to Oils form.)
                                                                                  Title Vil, the Americans with Disabilities Act, the Genetic Information Nondlscrlmlnatlon Act, or the Age
                                                                                  Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
                                                                                  You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court. Your
                                                                                  lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
                                                                                  lost. (The time limit for filing suit based on a claim under state law may be different)
                                                                                  Equal Pay Act (EPA): EPA suits must be filed in federal or state co^ctwittTnTTyears (3 years for willful violations) of the
                                                                                  alleged EPA underpayment This means that backpay due fgpail^^olatlons that occurred more than 2 years (3 vears)
                                                                                  before you file suit may not be collectible.
                                                                                                                                                       sehaif of the CommTS
                                                                                                                                                                                                     August 26 2020
                                                                                  Endosures(s)                                                                                                              (Date Mailed)
                                                                                                                                                  Judy A. Keenan,
                                                                                                                                                  Deputy Director^
                                                                                            NEW YORK CITY         (I AND LIMOUSINE COMPANY^
                                                                                            Attn: Director of Hui      Resources
                                                                                            33 Beaver Street
                                                                                            22F2
                                                                                            New York, NY 10004
                                                                                  CtlMWOUlO fffftu* w«
                                                                                  Fofm 161 (11/16)
                                                                                                                               Information Related to Fiung Suit
                                                                                                                             Under the Laws Enforced by the EEOC
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 20 of 75 PageID #: 97




                                                                                                                (Thisinfoiwa&m relates to nting suit in Federal or State court underFederallaw,
                                                                                                         ifyou also plan to sue claiming violations ofState law, please be aware that time limits and other
                                                                                                               provi^ons ofState law may be shorter or more limited than those described below.)
                                                                                  Private Suit Rights
                                                                                                                          Title VII of the Civil Rights Act,the Americans with Disabilities Act(ADA),
                                                                                                                    " the Genetic Information Nondiscrimination Act(GINA),or the Age                           AS
                                                                                                                      Discrimination In Employment Act(ADEA);
                                                                                  In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
                                                                                  90 days of the date you rece/ve this Notice. Therefore, you should keep a record of this date. Once this 90-
                                                                                  day period is over, your right to sue based on the charge referred to in this Notice will be lost If you intend to
                                                                                  consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
                                                                                  him or her the date you received it Furthermore, in order to avoid any question that you did not act in a timely
                                                                                  manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you(as
                                                                                  indicated where the Notice is signed)or the date of the postmark, if later.
                                                                                  Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
                                                                                  State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
                                                                                  after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
                                                                                  statement of the facts of your case which shows tiiat you are entitled to relief. Courts often require that a copy of
                                                                                  your charge must be attached to the complaint you file in court If so, you should remove your birth date from the
                                                                                  charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
                                                                                  any matter alleged in the charge or, to the e)rtent permitted by court decisions, matters like or related to the matters
                                                                                  alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
                                                                                  some cases can be brought where relevant employment records are kept, where the employment would have
                                                                                  been, or where the respondent has Its main office. If you have simple questions, you usually can get answers from
                                                                                  the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
                                                                                  or make legal strategy decisions for you.
                                                                                  Private Suit Rights                - Equal Pay Act(EPA):
                                                                                  EPA suits must be filed in court within 2 years(3 years for willful violations) of the alleged EPA underpayment: back
                                                                                  pay due for violations that occurred more than 2 vears 13 vearsl before you file suit may not be collectible. For
                                                                                  example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
                                                                                  before 7/1/10- not 12/1/10- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
                                                                                  suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the AD^ referred to above.
                                                                                  Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
                                                                                  claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.
                                                                                  Attorney Representation - TWe VII,the ADA or GINA:
                                                                                  If you cannot afford or have t>een unable to obtain a lawyer to represent you,the U.S. District Court having jurisdiction
                                                                                  in your case may, in limited circumstances, assist you in obteining a lawyer. Requests for such assistance must.tie
                                                                                  made to the U.S. District Court in the form and manner it requires(you shouid be prepared to explain in detail your
                                                                                  efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
                                                                                  because such requests do not relieve you of the requirement to bring suit within 90 days.
                                                                                  Attorney Referral AND EEOC Assistance                             - All Statutes:
                                                                                  You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
                                                                                  questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
                                                                                  inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
                                                                                  your charge number(as shown on your Notice). While EEOC destroys charge files ater a certain time,all charge files
                                                                                  are kept for at least6 months after our last action on the case. Therefore, if you file suit and want to review the chaige
                                                                                  file, please make your review request within 6 months ofthis Notice, (^fore filing suit, any request shouid be
                                                                                  made within the next 90 days.)
                                                                                                         If you file suit, please send a copy of your courtcomplaintto this office.
 Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 21 of 75 PageID #: 98


                                                                              MeeraJoshi Commissioner


                                                                                      Human Resources
Taxi & Limousine
                                                                             33 Beaver Street, 22nd Floor
Commission
                                                                                     New York, NY 10004

                                                                                     +1212 676 1095 tel
                                                                                     +1 212 6761154 fax




      July 28,2015


      Civil Service Technical Guild-Local 375
      125 Barclay Street
      New York, NY 10007

      Re:            James McMillian
      S.S. #:                -6922
      Address:       9027 170"* Street#!
                     Jamaica^ NY 11432

      Dear Sir or Madam:

      Please be advised that the above employee was appointed to The New York City Taxi &
      Limousine Commission as an Operations Communications Specialist, effective 06/30/2013.

      He is a current employee with no breaks in service.

      Sincerely,



      Ivanova Pichardo
      Human Resources Specialist
      (212)676-1078
      pichardi@tIcjivc.gov
        Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 22 of 75 PageID #: 99
    /    /   •Eii.™

                                        DEPARTMENT OF CITYWIDE ADMINISTRATIVE SERVICES
                                                              HUMAN CAPITAL
                                                        BUREAU OF EXAMINATIONS
                                                     1 CENTRE STREET. 14"' FLOOR                    t
        CItywIde Administrative                            NEW YORK, NY 10007
     Services
                                                         NOTICE OF RESULT
                                                                 04/16/2018
    JAMES F. MCMILLIAN
    9027 170 STREET                                                                         SSN: XXX-XX-6922
    JAMAICA, NY 11432

 Congratulations. You have passed the examination for;
 Exam #: 8267 000 Exam Title: OPERATIONS COMMUNICATIONS SPECIALIST
 Your list number IS 10

Your list number was determined by your adjusted final average as shown below:
             EE      Education And Experience Test:            100.000          Weiehf 100%
                     FINAL AVERAGE:                            IQO.OOO                luu/o
                     ADJUSTED FINAL AVERAGE:                   100.000


                              name should be sent to: DCAS - Human Capital, Certification Unit 1 Centre <!tre. t, 21st Floor, New York,
                                                                                                 Centre Stree
— ..
         StiFI^^StveTur^etSfS
appomtment if we domieiuuc
                   not have7UIU
                            youroiu oiia new
                                 correct nnme              docume«,aUon''supWrting              'SS-y5S may miss a chance for
C
                                                                 Employee SelfService
£                                                                ■"  uploaded to DC/


                                                                                                                     Con-«a^oim
You may miss a chance for appointment if we do not have your correct address.

tWottM
examination, cali (212) 669^357and follow theSupS^^rSaSSi^^^
                                                                                                           examination number. Keep
                                                                                                    mfonnaUon about the status of the




r:-9
        Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 23 of 75 PageID #: 100
                                                                             //


Taxi & Limousine
Commission




Meera Joshi
Commissioner


Carmen Rojas
Assistant Commissioner
For Human Resources         May 9. 2018
carmen.rojas@tlc.nyc.gov

33 Beaver Street
22nd Floor                  Mr. James McMillian, Jr.
New York, NY 10004         9027 170'" Street-#1C
                           Jamaica, NY 11432
+1 212 676 1095 tel                                                                                                   '1
+1 212 6761154 fax
                            Dear Mr. McMillian:

                           On March 28, 2018, the Qualified Incumbent Examination for the title of Operations
                           Communications Specialist was established. You were considered and not selected for
                           appointment and have been made ineligible for further certification.

                            Thfi law States that provisional employees cannot be retained in a title wh^ a ciyjl
                           seivice list for that title has been established. Therefore, it is necessary tolerminate
                           'youTservlces^s^a provisionaf Oj^iaTlohs Communications Speciaiiss eiteciive May 15.
                           2018.


                           You will receive a lump sum payment for any credited annual leave accruals. Please
                           note sick leave accruals can only be paid to those employees with ten years or more of
                           city service.

                           Health benefits are administered under the New York City Automated Personnel System
                           (NYCAPs Central). If you have any questions regarding health benefits, you can
                           contact them at(212)487-0500. You should also contact your union for benefits you
                           may be entitled to such as life insurance and prescription coverage. NYCAPs Central
                           will send you information regarding COBRA which will allow you to continue health
                           coverage for you and your family through direct payments.

                           Sipcerely,

                            ' nUi                   ^
                           Carmen Rojas
                           Assistant Commissioner
                           For Human Resources


                           cc:      Dianna Pennetti, Deputy Commissioner for USB
                                    Ira Goldapper, Director of Labor Relations/Discipline
                                    Melissa Marrero. Deputy Director for Human Resources
    Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 24 of 75 PageID #: 101

                                                                               Uniformed Services Bureau
                                                                                         24-55 BQE West
                                                                                     Woodside, NY 11377
Taxi & Limousine                                  ^                                       commissioner
Commission



                              SUPERVISOR CONFERENCE EMPLOYEE


                     EMPLOYEE EMERGENCY ANNUAL LEAVE(EAL) USAGE



     Date of Conference:     March 15,2017

     Employee's Name:       McMillian,James,Communications Specialist

     1) Date of Absence: Feb 6.2018             Duration of Absence: 1 day documented Approved

     2) Date of Absence: Mar 7 2018             Duration of Absence: 2 hours undoc approved

     3) Date of Absence: Mar 8,2018              Duration of Absence: 1 day undoc Denied
     Supervisor's Comments / Recommendations: listed above

     -Three incidents listed above. The February date was documented for court appearance. The March
     7 date is due to weather and approved for that day(2 hours) The March 8 date is disapproved.
     Practice is that an employee is approved 2 hours for car trouble. There is no documentation
     submitted the time is denied.

     Instances of EAL usage to date: 11 The dates are as follows: May 26,2014,Jan 26,2015,Jan 27,
     2015,Oct 9,2016, Nov 28,2016, May 14,2017,Dec 4,2017 and Jan 4,2018,Feb 6,2018, March
     7 and 8 2018.




     Employee's Signature:                                                   Date:              1'^
     Supervisor's Signature:                                                 Date:


     Cc: Human Resources Division
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 25 of 75 PageID #: 102
NEW YORK STATE DEPT OF LABOR
PO BOX 15130
ALBANY NY 12212-5130                           EFF. DT. 05/21/201                          08319
                                               SOC.SEC. NO.: XX
                                               ER NO. E04-60123
                                               Mail Date: June 12,2018


                                                    JAMES      MCMILLIAN
                                                    9027 170TH ST


                                                    JAMAICA NY 11432-5333



                                                                                                        w

Dear JAMES      MCMILLIAN,

There is an issue with your Unemployment Insurance. We need specific information from you about:

your separation from The City ofNew York.




In addition, the determination may result in the imposition of a:
    "» Recoverable overpayment.
    • Monetary penalty.
   • Forfeiture offuture benefits.


While we review your claim, if you are still unemployed and meet all the eligibility requirements, continue
to claim weekly benefits on the Internet, www.labor.nv.gov. or by calling the toll-free Tel-Service number,
(888)581-5812.

Please call me as soon as possible, but no later than 3:00 PM on Monday.June 18. 2018.

My toll-free phone number is 1-888-209-8124. extension 5208.

If you are not able to contact me before 3:00 PM,please leave me a voice mail message. Leave your
name, social security number, and a telephone number where 1 can reach you during my work hours.
You must continue to claim weekly benefits online or over the phone as long as you are still
unemployed. If you have returned to work, you may request to resolve this issue by mail.




                                                                                             UserRACF




NYS     05-18    CALLBACK                                                                               NYS
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 26 of 75 PageID #: 103




Good Evening,
On November 28, 2016, legislation authorizing the NYC
Department of Citywide Administrative Services (DCAS) to
administer a one-time Qualified Incumbent Exam (QIE) as a
means to sustain citywide operations and to effectively address
the City's provisional count, was signed and approved by the
Governor. There are 193 titles that have been identified for the
QIE.
Our records indicate that you are serving provisionally in a title
identified for the QIE - Operations Communications Specialist.
You also have at least 2 vears of satisfactory service at vour
agency in this title. Please be advised that the QIE for the title of
Operations Communications Specialist is open for filing from
5703/2017-5/16/2017.^                                             ^
Please be advised that the QIE is only for provisional Operations
Communications Specialist currently serving in the title with at
least 2 years of satisfactory service in the title. You are strongly
encouraged to file for this exam to afford yourself an
opportunity to obtain permanent status in the Operations
Communications Specialist title/choosing not to file for this
exam and to remain a provisional employee puts you at risk for
termination.)
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 27 of 75 PageID #: 104
               2:08


                            Kudos to Radio Oper...




               Trout: Hoiiinysworiii. No!\;cn (TLC)
               Sciii: VV'c(iin;sc!ay. Dcecirtltc!' 3i , 20i-i K:42 AT!
               To: ivicMiiii:iii. James(TLC)
              Cc: Scan Ion. Raymond (TLC): Sobers. Ronak!(TLC)
              .SnbjccL Kudos io rCulio Opci'tilor .TiciVl i l iian


               Gooti .Moriiing Mi'. LdcMiniaiT
               Todnv i i'ccci'oecl (his riOtc iii (he iriailbo.K assigned to nic. li
               i-oaHy made nry day and I wani so shai'o !l v.'iih yoii.
               Acidhlonally. ! want lo iiiank yon !br inspiring sueh a big
               ihank you. You eieai'ly iouch. move and inspire folks on
               the ti'ai! of greatnc.ss. Keep up Lnc gi'ca! wos'k and knovv
               ihai ii doesiTs go uiinoiiccd. Thank yon.




               Norecn Idol i ingswoi'd)
               .As.si:sianl Chief
               New Yoi'k Caty Ta.yi a.nd Ldrnousinc Commission
               2455 B JOk Iy I^ 0uecns f- .x p ress         y
               118'^C5:of=.d5L7 phone
               7!8=M56^^6204 fix




                                                                NTM



                                         New Message
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 28 of 75 PageID #: 105




    To:Chief Hollingsworth
                                                                         'S9^<AVt
    From:Inspector Titley 1552
    Date: December 30,2014
    Re: James McMillian



    Foundation Is the first framework that introduces and develops concepts for the
    fulfillment of a goal. At the Taxi & Limousine Commission everyone plays his or her
    part, which together works towards our goal: A safe passenger experience. 1, as a
    new Inspector, have found my job to run more smoothly when I'm in the field and
    receive my central computer check information from Mr.James McMillian.


    Mr. McMillian is always respectful,courteous and patient Precise information is
    dispatched immediately. When and if more time is needed to retrieve additional
    data, he gives clear explanations of why there is a delay. He always maintains
    verbal contact vnth each individual until all information is acknowledged thus
    eliminating confusion. He has excellent communication skills: the ability to listen
    and convey details slowly and clearly. All printouts requested from him are ready
    when needed.



    With timing being one great facture of a satisfactory car stop, Mr. McMillian's
    information and the service he performs makes it possible for me to expedite my
    duties. Ultimately ensuring the safety of all parties involved: inspector,driver and
    passenger and securing the foundation ofa safe passenger experience. 1 would like
    to acknowledge him for his professionalism and continus job well done.



   Thank you for your time and consideration regarding this matter.



   Inspector Titley 1552
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 29 of 75 PageID #: 106
               1:58                                                 .1 ^ifO

                                             Messciges
                          Leave for December... /\                           v



              From: Hollingsworth, Norecii(TLC)
              Sent: Wednesday, Deeember 13, 2017 1:03 PM
              To: MeMiliian, James(TLC)
              Cc: Molina, Louis (TLC); Sobers, Ronald (TLC); Arias, Ralael             iV^ .
              (TLC); Andrews, Linda (TLC); Joseph, Ldwidge (TLC); Lorenzi.
              Edwin (TLC); Mulero, Edwin (TLC)
              Subject: Leave for December 7, 2017
              Importance: lligh


              Good AlteniooiL
              Please note, your leave request for Deeember 7, 2017, for
              annual leave due to son being struek on Deeember 4"^ and
              waking up in pain, but going to school, on the 7''^ has been
              reviewed. No document for the absence has been submitted
              and child care leaves are contractual leaves based on the
              birth or adoption of a child. For those reasons the leave has
              been denied.


              Also please note, the Tour Desk and Radio Room are                   pirihci
              covered by Lieutenant Arias and myself. This being the
              case all documentation and communication regarding time
              and leave are to go through one of us.
              Thank you.                                                         Y\Q<<r^ - ■

                                  a '4   a




              Noreen Hollingsworth
              Assistant Chief
              New York City Ta.xi and Limousine Commission




                                     New Message
     Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 30 of 75 PageID #: 107




tatice                                                                                                  Plame: MCMILLIAN JR,JAMES        OtyTimelD:394871        TWe:OPCOMM SPEC           RoqID:259749270            Status: Cancelled
                                                                                        Details
                                                                                            |   [Sd^nted Hours j| neqtiei^
                                                                                        gfflw Adjusted Tinres                  Start||]7;00        12/07/2017                                   Comments                              Son was struck by motor vehlde on
                                                                                                                                                                                                                                      12/04/2017. Woke on 12/07/2017
                                                                                        Leave Time                             End    15:00        12/07/2017                                                                         complaining of pain. I called out due to
                                                                                                                                                                                                                                      this. He attend^ school on that day.
                                                                                        Leave Duration                        07:00
                                                                                                                 I ANNUAL LEAVE                                                                                                      Maximum character ir^iut: 500
                                                                                        Leave Type
                                                                                                                                                                                                                                     Characters entered: 144
                                                                                        Reason                   Child Care
ts
                                                                                           = Reqidnra Ftdd                                                                                                                                Retum to My Disapproved Items IPM New Request
                                                                                                                Requestsfor Current Week and NeiA Three Wedcs
                                                                                                                                              Press the "Fll" key to toggle between "Full Saeen" and "Normal" view.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 31 of 75 PageID #: 108
               2:10


            [m              NO COMPY DRIVER 0... \
              I ri OHH;                                          { l L,\^j



                    ite: August 6,2017 at 6:l8'-53


                                                                                              <)
                                                                                        s maon .


                                                                                     Cooo^ VI ]
                                                                                              1


               l'"i"<iin: I'oixi. DaU'ii {TLO
               Sen): Triday, August (M. 20i 7 7:32 PM
               To; Sobers, ivonaid (TLC); Moijiiyg.swordi. Norccfi (TLC); Jo.scph.
               Ldwidoc ('I'LC): Loi'cu/.i. ridwin.(TLC): Andrews, Liiida (TLC):
               iviuiero. Ltlwiii (TLC): Stibcrs. Rona'd ("I'LC): Radio Room
               Ce; PieiTe, R!ie!)aei (TLC)
               SubJocC: NO COMPY OR!VLR 08.0-1,20!7.xis
               !iiipoi'tanec; iTgh




                 NO COMPY...04.2017.xis
                                  107 KB




                                                        \rN


                                         New Message
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 32 of 75 PageID #: 109
               2:04                                                   .       WrJ




                        S(.>bcrs. RoiKiiiJ (TLC)
               Scn('; Monday, May 09. 20i6 1 !:-id AM
               To: MoMillian, Janic:-;(TLC)
               Siihjec-f: RIT CMT




               rroiiK McMlliian. James iTLC)
               Se!i(: N'i 01id a v. a f)9, 2016 S:4a .A M
               To; Sober;-;. Ronald (TLC)
               SolijCcL CMT


               Ci o0d Nd o n 1 j n u C h i c!',


              ! iiecd insi i'uclions Oii how lo ilOIv oiaci'ole ihe CiVI 1
              :;ysicnA I believe sonie iime nuo you iviacie inemion of an
               insiriiclion irianual. VViiCi'C can I reiricve ihc u'lanua! so ihai
               I ana up io speed when using the new system.

               James McMillian
               Radio Room Operator #754
               New York City Taxi and Limousine Commission
               24-55 BOB West, Woodside N.Y 11377
                                       mobile# 718-350-4581




                                                            /V
                                                            XtnS


                                            New Message
         Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 33 of 75 PageID #: 110

                                                                                           ss^WZ^
 Sheetl

                  NEW YORK TAXI & LIMOUSINE COMMISSION
                            Woodside Communications Division
                                    Incident Report

1/9/18                     INVESTIGATIONS UNIT                                             of



A. Channel               AT 1051HRS.(405) OFC. RODRIGUEZ, CALLED IN A CARSTOP IN FRONT
OF 1027 ROSE STREET ON VEHICLE PLATE T720466C WHICH WAS NOT FOUND ON TLC AND
CAME BACK AS A PLATE RCARS17 ON DMV VEH. 17 DMV SHOWING T720466C AS PREVIOUS PLATE
RCARS17 WAS 17 ON TLC WITH DRIVR CLIENT ID#954545102 WHICH CAME BACK TO DRIVER         ~
MORRISON,SEAN DOB 07/05/1977 DRIVER CAME BACK FAILED TO RENEW TLC AND18 DMV
WITH 2 OPEN 2 ON 2 DATES 1-UNDER WAS CALLED BY (530) OFC. ZIGBINIEW AT 1104HRS. WITH
(439) OFC. DELMONTE.R ARRESTING AND (405) OFC. RODRIGUEZ,ASSISTING 88 101PCT. VEH~
WITH PLATE T720466C LEGALLY PARKED IN FRONT OF 1031 ROSE STREET.




B Channel:




C.Channel:




D.(Channel:
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 34 of 75 PageID #: 111


             Sheetl         iv'Sh"ee^2;^^^^
                                  NEW YORK TAXI & LIMOUSINE COMMISSION
                                             Woodslde Communfcatlons Division
                                                         Incident Report

            8/4/17


            AtCHANNEL j              AT APPROX:1S24 HRS LT PtERRE CALLED FOR A SECTOR CAR AT 188 STREET
            93 AVE PLATE(PA)KHF9233 NOT FOUNFO ON (A.B).
            (UNDERTIME     1827 WITH RMP FROM 103 PCT.8889 ON SITE
            AT 1635 HOURS NAME GASPARD. ALFR0N2S0. D.O.B 09/09/1979 NOT FOUND

            OFC.471 mNIOAO TRANSPORTINO PLATE KHF9233. LEOAL PARI^D 90-09 189 ST

            88 T0103 PCT Q1528 HOURS
            89 TO 103 PCT @1554 HOURS



            ARRESTINO:ISLAM
            ASStSITINO: KLUO




            'At the start and end of every tour the Tour Command Desk & Tour Chief will bo rvotiiied of Incidents
            MAKE COMPUTER COPIES OF DRIVER & VEHICLE INFORMATION AND ATTACH IT TO THIS
            REPORT. INCLUDE NAMES/SHIELD NUMBERSAJNIT NUMBERS/AND AGENCIES THAT
            RESPOND. PLEASE INCLUDE NAMES AND CONDITIONS OF OFFICES AND PERPS
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 35 of 75 PageID #: 112
                1:58                                                 .1



                                        2 fvlessaaes
                           Leave for December...


              From: Holiingswoilii, Noreen (TLC)
              Sent: Wednesday, December 13, 2017 1:03 PM
              To: McMiilian. James(TLC)
              Cc: Molina. Louis(TLC): Sobers, Ronald (TLC); Arias. Ralael
                                                                                        l1
              (TLC): .•\ndre\vs. Linda (TLC); Joseph. Ldwidge (TLC): Lorenzi.
              Edwin (TLC): Alulero, Edwin (TLC )
              Subject: Leave for December 7, 2017
              Importance: High


              Good AllcrnooiL
              Please note, your leave request for Deeeniber 7, 2017, lor
              annual leave due to son being struck on December 4'^^ and
              waking up in pain, but going to school, on the 7^'^ has been
              reviewed. No document for the absence has been submitted
              and child care leaves are contractual leaves based on the
              birth or adoption of a child. For those reasons the leave has
              been denied.


              Also idease note, the Tour Desk and Radio Room are                ovnuw

              covered by Lieutenant Arias and myself. This being the
              case all documentation and communication regarding time
              and leave are to go through one of us.
              Thank vou.                                                                -   ■




              Noreen Mollings worth
              Assistant Chief
              New York City Taxi and Limousine Commission




                                     New Message
                                                                                                                                     ^ CityTime
                                                                                                                                                                                                                                                     vV;*[::oi"i'^ Jr-M              ID 3^
  Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 36 of 75 PageID #: 113




farice                                                                                   View Leave       flame: MCMILUAN JR,JAMES         CityTime ID: 394871     Title: OP COMM SPB:       Req ID: 259749270           Status: Cancelled
                                                                                         Details jj Sdieduted Hours     Request History|
                                                                                         Show Adjusted Times                     Start||D7;oo        12/07/2017                                    Comments                              Son was struck by motor vehide on
                                     ii                                              i                                                                                                                                                   12/04/2017. Woke on 12/07/2017
                                                                                         Leave Time
                                                                                                                                 End [15:00                      ']                                                                      complaining of pain. I called out due to
                                                                                                                                                                                                                                         this. He attended school on that day.
                                                                                         Leave Duration                      [07;^                      ]
                                                                                         Leave Type               j anInual^^7            ITT Z. r                                                                                      Ma)dmum character input*. 500
                                                                                                                                                                                                                                        Characters entered: 144
                                                                                         Reason                   ! Child Care
                                                                                            = Required Field                                                                                                                                 Return to My Disapproved Iteras        New Requa'
                                                                                                                  Requests for Current Week and Next Three Weeks:
                                                                                                                                                Press the "Fll" key to toggle between "Fiii Screen" and "Normal" view.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 37 of 75 PageID #: 114
                  2:08


                                      Kudos to Radio Oper...



              I     ^t:      1 w;;;     i. v 'S ¥ - S Hk                                            '^^.■. C§ ^--s -i
              I

              I Operator McMilHaii



              ; f'"r(Mu; i                                           i i" i ( !
              I '■-(.•ni: \\'cii: :'.;sv! i\,                     3: . --i ] S:-!j AM
              i -. . • : . .-.i-          .               . ■
              I lU ! A SC A ! i! : ;IU L J A;- ■C> : I I. ^ i
              \ (■<■ ; Sv All Ion. iAo ni t .n. i i "i"L( ■; Aoio, ro -A noM i ' TL. ( ' l
              ' S\M)U'Ct: K'.:;.!o> io lAuho oipcrnior NioAi iiiAo


              j CpUM.I .\A. 'ri iiMU                   A j .A"^ M ! ! !:n i .
              j i 0- i o '■' i ;      i.,' i "v A ! i i :; 11 On 0 i; ; A ; i," i A. S I i i H' \          OA A\1 'o ■ ; i 1 v, ,
              1 IVi i iK' iApi.in i)l\- 0 0\' A A; i \A! :U 'Ml .^i AO M A \\ Hi ; \ A- ' -
              j AJd;ii(inalj\. i ■oAHii io ihnni-; vihj ioi" !H-pirin:j Aici-s n h;H
              I ihoi ik ':0[l. MAi l.: ico! i\' iOH; Sh iiAf\0                                      inSjlH'O                ;>0
              ! iho iron              Ai'Oi- loo-. .        Koci"^ Hfi ' lA' oAOO! vvvAK ;o"Ai AHOm




                                          0. i : ;vi nop lAiAoi isiih; C \oiiniioAo




                                                       New Message
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 38 of 75 PageID #: 115
                  2:10


                                         NO COMPY DRIVER 0...
                                                                                                                                          €>
                                             Tvjuiviiiycsnv                                                    i i




                  Daie: Auqusi b, qu i / ax 6- ib-Dcs
                  PM EDT



                                                                                                                                          J(^\% Ym>n %
                      S a :r-^ S <0;5"--V"                    V       lVv! M        -■ „ :{ .-jf-lA ;Uf              ^             E''/
                                            ^a    !3   Vb u                         --L-r? W ^ V',: .'S   )J     ;ki^'iTE   v;:^

                                    .Si
                                                                                                                                          Coon^    u )
                                                                                                                                                    1 1


              ! I' :■('!*"': '      \:    ') : v. ■ ; 1 i <       i
              !




              I i -\i\'. a. :;.:v ; i fP -: i. > ': -:;!/i. r. . ; v\ ia i i
              j '\!a! ■..*] t    Erp'. il l i i i ,'   a !"n. •"■ ■.■ r--. K^ii ;


              i suhjc ci: N' u ^ >\Ir V : P! i\' ; K q--'
              j I in iV) :'! nnci;; i ; n. i i




                     NO COMPY. ..04.2C
                                                 10/ f\b




                                                         New Message
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 39 of 75 PageID #: 116
                   2:04


                                                        CMT
              i        J Si


              i
              i




              iI                                      r^MT
                                                      w^¥}r b




              i ^uiije.i: i-M-:' M'!




              1 S'.'SU: N ik -nu:'>. ^ la;.
              I in; Sr i:':ci'-^. i\a:;aia
              ! Sii!) MTf: ; a i ;



                   V aH)d Nios-ii!;!^ riDcf


              i i V;CC(i S l iSi i'UCi iOi iS iii) i"iv!\^ U> l l:M\' < > i a;!': i U.' ih'.'( M i
                                                                     '■ ■ ! ;n IKaOJ j;lCS"Si ; ' )fi ol ai l
              j '
                                                        ;     i : ; i ; v"; I ia -




              j

              I James McMillian
              j

              I Radio Room Operator #754
              I New York City Taxi and Limousine Commission
              i 24-55 BQE West, Woodside N.Y 11377
              I                           mobile# 718-350-4581




                                               New Message
         Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 40 of 75 PageID #: 117


 Sheetl                                         Sheet4          Sheets

                  NEW YORK TAXI & LIMOUSINE COMMISSION
                            Woodside Communications Division
                                      Incident Report

1/9/18                     INVESTIGATIONS UNIT                                           of



A. Channel                AT 1051HRS.(405) OFC. RODRIGUEZ, CALLED IN ACARSTOP IN FRONT
OF 1027 ROSE STREET ON VEHICLE PLATE T720466C WHICH WAS NOT FOUND ON TLC AND
CAME BACK AS A PLATE RCARS17 ON DMV VEH. 17 DMV SHOWING T720466C AS PREVIOUS PLATE
RCARS17 WAS 17 ON TLC WITH DRIVR CLIENT ID#954545102 WHICH CAME BACK TO DRIVER
MORRISON.SEAN DOB 07/05/1977 DRIVER CAME BACK FAILED TO RENEW TLC AND18 DMV
WITH 2 OPEN 2 ON 2 DATES 1-UNDER WAS CALLED BY (530) OFC.ZIGBINIEW AT 1104HRS. WITH
(439) OFC. DELMONTE,R ARRESTING AND(405) OFC. RODRIGUEZ, ASSISTING 88 101PCT. VEH
WITH PLATE T720466C LEGALLY PARKED IN FRONT OF 1031 ROSE STREET.




B Channel:




C.Channel:




D. Channel:
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 41 of 75 PageID #: 118


             Sheetl

                                 NEW YORK TAXI & LIMOUSINE COMMISSION
                                            Woodslde Communications Division
                                                    Incident Report

            8/4/17


            AlCHANNEL j             AT APPR0X:1SM HRS LT PIERRE CALLED FOR A SECTOR CAR AT168STREET
            93 AVE PLATE(PA)KHF9233 NOT FOUNFD ON (A.B).
            (UNDERTIME 1527 WITH RMP FROM 103 POT.8689 ON SITE
            AT 1535 HOURS NAME 6ASPARD.ALFRONZSO. D.O.B 09/09/1979 NOT FOUND

            OFC.471 TRINIDAD TRANSPORTINQ PLATE KHF9233.LEGAL PARKED 90-09 130 ST

            88 TO 103 POT @1528 HOURS
            89 TO 103 PCT @1554 HOURS

                                                  NO ATTACHMENTS AT THIS TIME.
            ARRESTING:ISLAM
            ASSISmNO: KLUS




            *At the start and end of evefy tour the Tour Command Desk & Tour Chief wiH   notified of Incidents
            MAKE COMPUTER COPIES OF DRIVER & VEHICLE INFORMATION AND ATTACH IT TO THIS
            REPORT. INCLUDE NAMES/SHIELD NUMBERS/UNIT NUMBERS/AND AGENCIES THAT
            RESPOND. PLEASE INCLUDE NAMES AND CONDITIONS OF OFFICES AND PERPS
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 42 of 75 PageID #: 119
                 1:06                                           .11

             ^                        3 Messages
            <#                   I.D BAR CODE                    /\        V

              See More



                 Found in jamesmcmillian1009...                       B

                        James McMillian                          1/9/18
                        To:jamesmcmillianlOO... >                          pi



              From: McMillian, James(TLC)
              Sent: Thursday, January 04,2018 8:54 AM
              To:'Stephanie Kooma'
              Subject: FW:LD BAR CODE




              From: McMillian, James(TLC)
              Sent: Thursday, January 04,2018 8:54 AM
              To: Molina, Louis(TLC)
              Cc: Sobers,Ronald(TLC)
              Subject: RE:I D BAR CODE

              I do sincerely apologize for this. As I was never informed
              what the procedures were and how they should be carried
              out Had I known this prior, this would have never taken
              place. This request was solely based on my conversation
              witii Mr. Chris Rivera. I appreciate your informing me on
              what to do in the future.



              Regards

              McMillian, J #754.




                                B                   <0?!
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 43 of 75 PageID #: 120
               1:06                                              •It


                                      3Messages
                                 I.D BAR CODE                    /\         V




              From: McMillian, James(TLC)
              Sent: Thursday,January 04,2018 7:57 AM
              To: Molina,Louis(TLC)
              Cc: Sobers, Ronald(TLC);Hollingsworth, Noreen(TLC); Majali,
              Madonna(TLC)
              Subject: LD BAR CODE



              Good Morning Chief,

              I spoke with Chris Rivera JBrom operations and he advised
              me to speak with you,in regards to attaining a bar code for
              my TLC issued Identification card.


              Please advise




              McMiUian,J. m54
              Tour Command
              NYC Taxi & Limousine Commission
              24-55 BQE West
              Woodside NY11377
              71M6M5Q0



              See More
 Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 44 of 75 PageID #: 121
                l:05

                                       3Messages
                                  i.D BAR CODE                      /\ \/

^^             From: Molina,Louis(TLC)
               Sent: Thursday,January 04,2018 8:39 AM
               To: McMillian, James(TLC)
               Cc: Sobers, Ronald(TLC); Hollingswortfa, Noreen(TLC);Pennetti,
               Dianna(TLC)
               Subject: RE: I D BAR CODE
               Importance: High


               It is not necessary for you to have an ID Card witli a bar
               code and any recommendations that staff members of
               other business units have pertaining to how we manage
               USB operations should be brought by these individuals
               directly to USB management,so tlie next time any Staff
               from other business units have recommendations and/or
               advisement pertaining to USB operations, personnel,
               etc., please refer them to me. Chief Dianna Pennetti or
               Chief Sobers and in our absence said person(s)can
               provide their comments,concems, opinion and/or
               advisement to Assistant Chief Hollingsworth or one of
               the Deputy Chiefs.

               It is also unnecessary for you to copy members ofother
               agency business miits on such an email witliout first
               having a discussion and/or communication with USB
               Management,so copying Ms. Majall on the below email
               was unnecessary; please refrain from doing this in the
               future.


               Louis A. Molina
               First Deputy Chief
               Uniformed Services Bureau
               Enforcement Division
               24-55 B.Q.B. West
               WooMde,OT
              .(7ia 26M517(Office)
              Louis.Molina@TLC.nyc.gov
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 45 of 75 PageID #: 122
               12:59                                               mMM T"


                                        2 Messaaes

            ^#            Operations Commun...
                               14 KB

                  v..



              See More                                                  <I=i

                  Found In jamesmcmilllanl009...                        B

                         James McMilllan                        12/12/17
                         To:jamesmcmillianl... >                        S



              From: Rojas,Carmen(TLC)
              Sent: Wednesday,December 06,2017 5:03 PM
              To: McMillian, James(TLC)
              Cc: QIETrack(DCAS)
              Subj^t: Operations Communications Specialist Qualifying
              Incumbent Examination


              Attached please find information regarding upcoming
              Qualifying Incumbent Examination for the title you are
              currently serving on.




                               \w\
              I                 [     ; j
              I
              I Sample Em...es (3).dlocx
                               14 KB

              V                                        /■


              See More




                                                                        0'
       Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 46 of 75 PageID #: 123
                      1:59                                           •ill^

                    .                       2 Messages
                   %9                    Headphones                   /\     V


                     Sentfrom my iPhone

                     Begin forwarded message:

                      From:"McMilllan,James(TLC)"
                      <McMHIIanJ@tlc.nvc.aov>
                      Date:January 4,2017 at 6:21:52
 Qo W^r IC-er^
                      AM EST
(T\obi[-t.
             mv)      To:"maistvOOO@amall.com"
                      <majstyQQQ@amaii.com>
                      Syi3|eot: FW:Headphones
    l-e T7
 S+i 1 i

                      From: Sobers, Ronald(TLC)
                             idnesday,~touarv 04. 2017 6:16 AM
                     J5i>McMnnan^ James(TLC)
                      Subject: Headphones


                      Reminder - personal headphones usage is not
                      authorized when operating the radio communication
                      station while on duty .In addition cell phone are not to
                      used while operating an active radio communication
                      station.




                      CHIEF OF DEPARTMENT


                     See More




                                       B
 Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 47 of 75 PageID #: 124
                 2:17                                              ■III


                                       3 Messages
                          SUPERVISOR REQUE...                              v

                This is arequestt»4aecome SupenasoroftherajikTroom at
                TLC. Fm quaiified forSejobrFve beeHpeiS^ally
                requested as "trainer" for the last six empioyees that have
6^4=            been hired to work in the radio room. Fve also been
                requested to sit in on future interviews by one of the
                Deputy Chiefs who is highly respected in this agency.
                There are Deputy Chiefs, LFs and officers, currently
                working here, that have assumed, I was already in this
                position and further questioned, why was I not in this
                position. It has been mentioned numerous times by these
                same individuals, my professionalism, radio operating
                skills and take charge attitude when it comes to keeping
                things running smoothly is greatly appreciated and I
                should undoubtedly be I this position. These are just a few
                reasons why I should be in this position (Operations
                Communications Specialist Level 2). Every new hire after
                my being hired, within six. months on the job that Fve
                trained, during training, assumed I was the supendsor due
                to my work ethics as well as my ability to go above and
                beyond, to assure that they're successful at becoming great
                operators. It is my great attitude, fast learning skills and
                ability to work well with those who are in compliance of
                the rules and regulations, to make our days here at TLC
                greater. An employee with a great attitude will always rise
                above an employee with skill. Why? Because an employee
                with a great attitude and fast leaining ability can be taught
                anytliing and will successfully handle any challenge or
                task given, when given the opportunity.


                Regards




                James McMillian
                Radio Room Operator #754
                New York City Taxi and Limousine Commission
       Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 48 of 75 PageID #: 125
                       1:57                                            all


                      ^ _                    2 Message
                      <o           tlc dresspolicy                      /\     V


                      From: McMillian,James(TLC)
                      Sent: Sunday,July 17,2016 10:10 AM
                      To:'Clarke, Doiita'
   I      •&Yy}ol J   Subject: TLC DRESS POLICY
  U/ioS
                      Good Day Dorita,

  /^0»^ t/v)ci 5      Hope all is well I was approached by Chief Sobers last
 "iZomQl^              Wednesday 07/13/2016 and his words were."From now on,
                      tliere is a dress code" I gently asked,"after 3 years"? He
                      says,"yes." Keep in mind, on this particular day, I wore a
                      button up long sleeved summer type oflinen shirt, opened
                      with a t-shirt on under it,jeans and white sneakers. I then
                      asked,"is this dress code all across the board (meaning ail
                      employees throughout the building including operators) or
X)ori'-K Ci^Ac^       just for myself? He stated,"it's ail across the board" In the
                      past, I've heard some things about a dress code and many
                      never complied, so I never felt obligated to do so. I
                      honestly do not have a problem with it, however it is to my
                      understanding,the dress code should apply to those who
                      are in contact with the public and we as operators barely
                      come in contact with the public, unless there is something
                      going on and Beavers Street employees happen to stop by
                      tor the day, which is rare. I've never dressed inappropriate,
                      holes in my jeans, nor have I ever come to work with any
                      foul odor or offensive writing on my clothing. I was told
                      on this same day by Chief Sobers,I could not wear
                      sneakers as well. He also says,"well I'm sure you have
                      some clothing at home,so you don't have to go out and
                      purchase anything"tie then pointed at Chief Mulero sitting
                      close by who,on this day wore a button up shirt and says,
                      "you see how he's dressed? This is what you need to wear"
                      He then goes on to say,"didn't you get the memo? I
                      replied,"no"as I hadn't ever received anything as such. He
                      says,"Do you need me to put that in writing"? I replied,
                      "yes, because if not, this conversation isn't official" I
                      looked up the rales and regulations regarding dress code for
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 49 of 75 PageID #: 126
               2:00


                          TRA N NG
               From: McMillia
             Sent: Sunday, Jul;y
          VL To: Clarke, Dorita
             Subject: TRAINING NEW HIRES


               Hey again Dorita,
0^
^Spon^         I was also wondering about my ti-aiiiing new hires. Is this in
               the policy? I'm asking due to my way ofgoing above and
               beyond to assure my coworkers are always okay, meaning,
               if it's simply getting a proper meal(a full hour)or helping
               them when in need to see that they succeed in theirjob
               daily etc. It is my belief, Fve been chosen to train all new
               hires because of this and how well I do my job (never any
               complaints). The Chief's always say,"I want you to sit with
               McMillian, he's a great operator. Fve witnessed and heard
               others refuse to train and it being accepted by the Chiefs, as
               they do not mind overlooking someone who does not want
               to train due to their character and attitude towards work. I
              do not think this is fair nor proper work ethics. Am I
              obligated to train new hires? Fve never been the type to
              complain about any task given,even when asked to empty
              the trash. Am I obligated to do this as well when asked by
              someone over me in rank? I was under tlie impression,this
              is a cleaners job, not mines. I honestly believe those who
              are in charge ofthis agency do what they want,solely due
              to no one ever having come in this agency to correct tlieir
              behaviors. This is actually a great agency to work for and I
              am happy with my daily work routine. Fve inquired about
              my being able to become a supervisor and I was told by
              Chief Sobers,"he'd have to speak with the Commissioner
              and see if it's needed" meanwhile a huge amount of
              officers, a few deputy chiefs, new hires(four to be exact-
              "are you the supervisor"?) have made mention that I
               should be in this position, witnessing how I work. I spoke
               with Melissa Mairero from Beaver Street and there is a
              such thing within this agency known as Level I and Level 1
              & Level 2. It is considered a step up/supervisorial position.

                                 o    I

                                 Q                                    0
                Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 50 of 75 PageID #: 127




                                                                                      iiilll
                                                                                      pilsil    iii^i
                                                                                      i


                                                                                                         -t"', *"''.v:„;."




                                                                                                                                                 iiiii

                                                                                                                                               ■li
                                                                                                                                                       . r>


                                                                                                                                                 r'      .


                                                                                                                                              / >




                                             X'ilipS
                                                                                                          iliSi
                                                                                                          iiii#                    ^y <r


                                                                                                        ill

                      __j    ',•              4V%^'k%yt?jiiB                                                       UmI
                                                                                                                             IM


                                                         ■* '
                                   I '\{j^'V "
                                                                                                                     Piliiyiiihi

.■ <,'A   'j>
          v




                                                                                                        \-v                                ' 'ey- '"
                                      ' '/
                                                        v-';<      .     '       /'<■ •!:   ■
                                                       \r..--". .- v'„ - '/.        r; -
                                                           ' ^■' . -, ;.■''' J- l.' .'                   \.         "2''
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 51 of 75 PageID #: 128
               2:28

             .                       5 Messages
            <®                           EAP                    /\ V

              Hi James,
              I'm so glad diat it is working out so far! That is
              awesome news. Thank you for keeping me in the loop
              and I wish you guys all the best.
              Let me know how it goes and have a good weekend.
              Best,
              Jenn



              See More                                              <1^

               Found In janiesmcmolilaii1009...                     Q

                        Jennifer Magdits                        5/9/18
                        To: James Mcmillian >


              Hi James,
              I'm so happy to write to you and let you know that I
              found you a therapist and 1 think she'll be a great fit.
              She is in the Forest Hills area.
              Here is her information:
              Bemice Brief, LCSW                                —1-L / Cn n
              70-50 Austin Street                               ^^ ^
              MteLL 116
              Forest Hills. New York 11375
              Her cell is: 917-572-3693


              When you call you will probably have to leave a
              message. Just let her know that you were referred by
              Jenn at NYC EAP.She is expecting your call.
              Right now she has a Friday opening.
              Please let me know how it goes, and thank you for being
              so patient with me.


                                B                                  0
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 52 of 75 PageID #: 129
                2:27                                   .111   My
             .                                5 Messages
            <©                                       EAP    /\ V
              TdrJenhlfef Magdits
              Subject: Re: EAP

               Good Morning Jen,

              1 appreciate your making every effort to place me.
              Friday's are my days off. However, I can make an
              appointment to see a female counselor in the
              afternoons, per say, 430/5pm. This will give me
              enough time to leave work at 3pm and make it on time
              for an afternoon session weekly.

              Thank you much



              Sent from my iPhone

               On May 7, 2018, at 12:54 PM,Jennifer Magdits
               (OLR)<)magdits@olr.nvc.Qov> wrote:

               Hi James,
               Ijust wanted to send you a quick email to let you know
               that I haven't forgotten you. This is taking way longer
               than I expected- particularly with your availability on
               Friday. I did make a few more calls this morning so
               I'm hoping to have some news for you soon. Thanks
               for being so patient with this process.

               Best,

               Jennifer Magdits,LMHC
               NYC Employee Assistance Program
               Mayor's Office ofLabor Relations
               Office location: 250 Broadway.28- Floor,New York.
               NY 10007

               Mailing address: Attn: NYC EAP,
                       ..■va   :\j:   1   .tlxxj:—




                                                                 C3
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 53 of 75 PageID #: 130
                2:27                                   .lii^

                                    5 Messages
                                        EAP                   /\     v

               Good Morning Jen,

               1 appreciate your making every effort to place me.
               Friday's are my days off. However, I can make an
               appointment to see a female counselor in the
               afternoons, per say, 430/5pm. This will give me
               enough time to leave work at3pm and make It on
               time for an afternoon session weekly-

               Thank you much

               JM.


               Sent from my IPhone

                On May 7, 2018, at 12:54 PM,Jennifer Magdits
                (OLR)<jmaadits@oir.nvc.gov> wrote:

                Hi James,
                Ijust wanted to send you a quick email to let you
                know that I haven't forgotten you. This is taking way
                longer than I expected- particularly with your
                availability on Friday. I did make a few more calls this
                morning so I'm hoping to have some news for you
                soon. Thanks for being so patient with this process.

                Best,

                Jennifer Magdits,LMHC
                NYC Employee Assistance Program
                Mayor's Office ofLabor Relations
                OfEce location: 250 Broadway,28- Floor. New York.
                NY 10007
                Mailing address: Attn: NYC EAP,40 Rector Street,
                4^ Floor, New Yo^^^^^
                Phone:(212)306-7660
                Fax: f212B06-7666
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 54 of 75 PageID #: 131
                2:26                                   .Eil-6>K)>

                                     5 Messages
                                        EAP                     /\ \/



               From:James Mcmillian                                       <rcitf C7^
              [mailto:jamesmcmillian1009@amaiLcom]
              Sent: Thursday, May 10,2018 12:30 PM
               To: Jennifer Magdlts(OLR)<qmaQdits@Qlr.nyc.gQV>
               Subject: Re: EAP

               Hello Jen


               I just made contact with Bernice Brief. I start
               counseling tomorrow. And get this, Stephanie and I
               have appts in the same area different counselors 15
               mins apart. How awesome Is that We do everything
               together In this beautiful love God has blessed us
               with.


               Thanks again and have an awesome.


               JM.

               Sent from my IPhone

               On May 9, 2018, at 3:02 PM,Jennifer Magdlts(OLR)
               <jmagdlts@olr.nyc.gov> wrote:

               Hi James,
               Tm so happy to writQ to you and let you know that I
               found you a therapist and I think she'll be a great fit.
               She is in the Forest Hills area.
               Here is her information:
               Bemice Brief, LCSW
               70-50 Austin Street
               Suite LL 116
               FgrM.HiUs,.N
               Her cell is: 917-572-3693.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 55 of 75 PageID #: 132
               2:24

                                    5 Messages
                                       EAP                  /\     V

              We appreciate you



              Sent from my IPhone

               On Jun 18, 2018, at 3:34 PM,Jennifer Magdits(OLR)
               <jmagdits@Qfr.nyc.aov> wrote:

               Hi James,
              Ijust wanted to check in. Have you been seeing
              Bemice? If so, how has it been going? Please send me
              an e-mail when you get a chance to let me know how
              you are doing, or give me a quick call. I hope you are
               well, and that I hear from you soon.

               Best,
               Jennifer Magdits, LMHC
               NYC Employee Assistance Program
               Mayor's Office ofLabor Relations
               Office location: 250 Broadway,28- Floor, New York.
               NY.1.0007
               Mailing address: Attn: N YC EAP,40 Rector
               Floor, New York. NY 10006
               Phone:(2121306-7660
               Fax:(212)306-7666




               From:James Mcmillian
              [mantQ:jamesmcmillian1009@Qmail.com]
              Sent: Thursday, May 10,2018 12:30 PM
              To: Jennifer Magdits(OLR)<jmaadits@olr.nvc.Qov>
              Subject: Re: EAP

               Hello Jen
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 56 of 75 PageID #: 133
               2:24

                                    5 Messages
                                       EAP                           N/


              From: James Mcmillian
             [maHto:)amesmcmillian1009@Qmail.com]
             Sent: Tuesday, June 19,2018 1:11 PM
             To: Jennifer Magdits(OLR)<imaadits@olr.nvc.ao\o
             Subject: Re:EAP

              Hello Jennifer,

              First allow me to say, thank you much for reaching out
              Stephanie and I really appreciate your concern.

               As of May 14/15, 2018, I was terminated from TLC.
              They claim I wasn't chosen for an appointment
              regarding my Civil Servant Title, well, at least this is
              what they stated. Of course they wouldn't say, you
              weren't chosen because you are one of the most
              qualified Operators, however, we do not like you
              because you are by the book and we cannot mistreat
              you the way we do the other employees.

              I could not go see Bernice because, once the job
              terminated me, my health benefits went along with it


              Thanks again Jen


              We appreciate you

              J&S

              Sent from my iPhone

               On Jun 18, 2018, at 3:34 PM,Jennifer Magdits(OLR)
               <jmaadlts@o!r.nvc.aov> wrote:

              _HLIames.
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 57 of 75 PageID #: 134
                2:24                                   ■III




                                  5 Messages                     /\     V



               Found in jamesmcmiiliani009...                         Q

                Slrl found new oontact info
                Jennifer Magdits                                      ©
                jmagdits@olr.nyc.gov add...


                        Jennifer Magdits                      6/19/18
                        To: James Mcmiilian >


              RE: EAR

              James,
              Oh no! I am so soriy to hear this. Have you spoken to your
              union? Is there any way they can fight this? Again, I am so
              sorry. If you and Stephanie are domestic partners, perhaps
              you can get under her benefits? Please let me know if I can
              help in any way.



              JemmeTMagdits^XMHC.
              NYC Employee Assistance Program
              Mayor's Office of Labor Relations
              250 Broadway. 28— Floor. New York, NY 10007
              Phone: (212).306r7MQ
              Fax: (212)306-7666




              From: James Mcmiilian
              [mailto:)amesmcmili}an1009@amail.com]
              Sent: Tuesday, June 19,2018 1:11 PM
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 58 of 75 PageID #: 135
               2:28

                                      5P
                                           EAP'                  /\ v


              Hi James,
              I'm so happy to write to you and let you know that I
              found you a tlierapist and I think she'll be a great fit.
              She is in the Forest Hills area.
              Here is her information:
              Bemice Brief, LCSW                                  1
              7Q>5Q Austin Street                               ^            ^   U
              Smte LL 116
              Forest Hills. New York 11375
              Her cell is: 917-572-3693


              When you call you will probably have to leave a
              message. Just let her know that you were referred by
              Jenn at NYC EAP. She is expecting your call.
              Right now she has a Friday opening.
              Please let me know how it goes, and tliank you for being
              so patient wMi me.

              Best,

              Jennifer Magdits,LMHC
              NYC Employee Assistance Program
              Mayor's Office of Labor Relations
              Office location: 250 Broadway,28- Floor, New York.
              NY 10007
              Mailing address: Attn: NYC EAP,40 Rector Street 4—
              Floor,New^^
              Phone: Q12)306-7660
              Fax:(212).306-7M6



              See More



                                                                      ..g=g[..
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 59 of 75 PageID #: 136
                                                                         •III




                          Removed from RADI... /\ v




                  1:51                                              all


                                        2 Messages
                                   RADIO ROOM                        /\         V



                    From: Atuegbu,Sylvester(TLC)
                    Sent: T^dayH^fa5rtJ9r2017 8:37
                           oma,Stephanie(TLC)
                     'c: Sobers, Ronald(TLC); Hollingswcith, Noreen(TLC);
                    Andrews,Linda(TLC); Robinson, Brian(TLC);Rivera,Juana
                    (TLC); Johnson, Troy(TLC)
                    Subject: RADIO ROOM


                    Officer Kooma,
                    Effective immediately, you are directed to refrain from
                    Uie radio room unless it is for official business.
                    Thank you

                    Sylvester Atuegbu
                    Captain
                    New York City Taxi and Limousine Commission
                    24^55 BQEWeM^JtoodM^
                            g,4555 Phone

                    7li9MJ2Q4 Fax
                    Svlvester.atueabu@tic.nvc.aov



                    Unaulhori


                 See More                                                  <1^



                                                                W  \
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 60 of 75 PageID #: 137
                5:27                                   .lliLTEt>


               Done NO COMPY DRIVER 08.                            0


           ivHXfttiMC




           swwPnousniww

                                iO«mCMI(I»;SM IHtf nMO
           AlcntsTwsvmAW
           AUSfsntmaniSm




                                                                       S5-




           RSPOWT. g<£^<&£>'^^«ffi&8H€tJ&Wl!&0»8A^NUWBt^^
                    FUB^iHoamiiKj&fmcoHoivcf^oPomsss^Mgs^Ei^




           f
                                                               W
                        y\cl\0^s^
                                           •aBQ!iig»S33Mfea«g«t<»oaqws3Ww^ww>c^:^arw'0W<<gw
                                          x»Ht^3i?a5»»cw!Wj^«ra<i»m8SE«nwstaHSisaw>i3gra»a laoisa
                                     8atietii»a«iy8>«wou3W«jfei!c^ttt>e^»i@»iaejoi3M03^ifi^fi!0338ww
                                    T8-ngis«pp<agoiia8jt«i»j»<og«a'*»»ci!m'''»»S'"»^»a''«**'''»jf»<''»'g"gM'g«'*i».
                                                                                     :-Bi>«yni''^'''ww*gi''''n
                                                                                           «3EtttftCWt*JiWgH»3Wt
                                                                                     •ai-apwifttriim        twaite:
                                                                          awjtuTZwitoaQnwuuj^nioxoot^itMacimy
                                                                      'etH»i»sQ>ysfiffi&totKat*rtt9v(sci«!M3Xvs»
                                               ■awoiwgTOra iKvtanoacawa UM*xtri's:aMoa>iit»a--maaitaaatia»uetoa
                                                                                           M»p<oa?iaxjrs»i»mfr
                                                                                           g»Q>in»w»a''S»<CB»c»
                                                                                                   s>g»»ar«o*no!w
                                                                            wfe»tic<a. m taaawa am ga»»a«»i» »
                                                                                  •^lamaaxfto-vta^ w smwo* <gH3
                                                                                                        TBMKWQ.Tf
                                                                   «oo»otov«
                                                                 factfaasuai^t
                                                       B«SMjo»<^»tjiaiUB8oa8pgrgcaM
                                              KCHSSwaoo awisnoiOT v txvx iwoAMaw
                                                                                                         M*»MS
             CD        six- JLOVXNaWNOISSV auoa
            CBinP'*
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 61 of 75 PageID #: 138            9ZiS
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 62 of 75 PageID #: 139
                      5*38                                                                    .lillTE


                                                                     1 UNDER.xls                    rh
                                                                                                    VmaM#'


                                 MBW YORK TAKi & UMmiSfME COtaHISStOK
                                              Wbaoticie ComrtKief^oBS Divert
                                                        ifcafcn; Ftegoa

                                                    SQUAD #14

           A;CHMItaL
           fcras«>^c«^icwissieMtu<oiKsctKB(K;>ar
           «Tia6t»«sc«iPT7t3««gs W3W> ooM»t*iMga»»e'MS3orriWi5^
           «osaat»».wt«st»jiw»w»Has!'iigi}aaa«airt iiggayw!fc»n»tAi>ia)'Sa»"
           XTMSr^ASPIKP'ttMSECiUSNCAFr <Se!S3iSU.tl^Kit()>&*StiS<Str**L
           «ti6iMiWBSPf«»tK<iK8ito.atinnaisp.fea,v)i«i.8 tiOOE>»it;a»inu » ere isitiao'^xss
           «Ti«i»«!tSU2>«MtWK>»<CISP

           «Tg?88>«8C»'gtwaiS?3iWO




           «rw<isw«p£M {32Mwn3KPs;n;iiititrt»c»<««:!«MaRiv:
           fj ir«i»<ia»c                            ittoooo «a«o
           a i;!iSKKS«t»ill«FgP£(;P«KgM»CCNft
           «laaartaKOPC.ivo^iaacifc'nwi.sqgKge.

           4x»*ts<em'S*'ti<xr>BSr




           st^ii'OvnsrpK,


           gw».oi€tm,w3citSvt,t3i
           jaetatcKT.v^sL«sagtx>*.#ew


           gicsa»3Wigrvcfca»it^^»»»

           txn»VGMXicm^tvatflfm
               <1»nrjY>p» i» flwtCM^Iii mttij/UM:              »]S»^%C»»^<e>i>c

           »>gts>y<<p»^aRyor9M9»9a%«tnwtu«w




             tiSSSSlSHiE^HSSSSSiii

           *«1>i£Ealanacascir«MWtajrlne°tairCaani:a30«s>i&1to:iCactw*Mnxlddst<wa»%
           l>WiEC08<WIS>CQP«S<y0Wv^8V»<iaE<»ifCSW*.Ti0><WP*T»p»n-70t*BS
           wiit«T. plB^uig^gafeal5»^l^^^n^^^tf■gJ^s*«g»tu^^^B6«&»^<>*aElXiEST»«g
           BESPOtaa. yijKPseiwaM3CfetaM£s»ta<»!<0it«c»iS^c»«wESwa8P£«P6.




                                                                                  o   rV
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 63 of 75 PageID #: 140
                      5:31


                Done Investigations(3}.xls                                                    [jj
                              KEWYORK TAXIft
                                           Woog^CBmiTiusSes^awOjiiiscBR
                                                   inisacniasgtw

           OATETrnfl^                            ^UADI
                            a -tmeieii,
           TaOlCWWICUCMg BACK nm^MT^WWaHWWSSWtKCMBgiCWiOCMa
           »vi«M<aii<fee«CKK>»i«ae«'^'^««so'.eoe«a»tta-t«7gsg<»iWtf»«g;w'yon&             ~
           visutiivccm30Psi»20iiatMi%.%viamcj>iw:if3tis»ifXi
           mstsitno Oi"& HtawBii gs»i w ao'gc tx tWHUs.0'<c:.tsww tawegfeiri^w vix
           ToagCTroiiE8ftt»'t»taa<v6i*ciBMEiiitEn!ttoeBii»we»ji. >«BaaiMffla»ie'ii»»c5"
           yKOhTiif>iix<cm ftat«ii!ci)i>w3i«iit
           vi«iWii i!A»33Ba>w-t;*aui»«: w»wy»i«i;«ai»t»i
                  antaitaj'MMiaatCftaawMtiKS.jiaaM?"




           ««ra«a;n« <iPCRKSR,'avT<a-.K




           lawisnauicw•niaaimts
           ^s»»l»<»»(iaoi!»c»«ifrw!acio»a>«i»»i»aa»««g'«*»»'5*!a5»SW«3r«oira.
                                          BwiwaaiaiwBtOT.iawsCBiaaiiMwto




             isM EnlMwnctA Usiliwi
             Chiri                i>MB> Kaateh ;•




           'A3Stsssarf «ntf ots^ofOMsy tstfiTtt loorCwnrasnd &CS4C&   OHi       Bt tnc»en&.
           t<iW;£Ct»liWEB«>P^OT0fflVE8&WSH»a£iN«»MWiewA»a«V«»SM<r xotm

           Bsss'aftx FiEigsaaaaae KMtssjaatcmupcicifsg csmrasjaafekps.




           V             vA
                               ^                           - ._oV

                                              .O
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 64 of 75 PageID #: 141
               1:36

                                        2 Messages
                                          EAP                  /\ \/



              From: McMillian, James(TLC)
              Sent: Monday,April 09,2018 8:03 AM
              To: Sobers, Ronald(TLC)
              Cc:Hollingsworth, Noreen(TLC);Pennetti,Dianna(TLQ
              Subject: EAP




              Chief,

              I will be attending a meeting with the EAP(Employee
              Assistance Program),located at250 Broadway in MTN
              this Thursday April 12, 2018. lam scheduled to arrive at
              ISOOhrs. I will need to departfrom woodside at1200hrs.




              Thankyou                                    \         ^
                                                              \\




              McMiUian,J. 11754
              Tour Command
              NYC Taxi & Limousine Commission
              24-55BQEWm
              WopdsMem^^^
              718-267-4500



              See More




                                                   <h              0
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 65 of 75 PageID #: 142
               1:31                                             all


                                      2 Messages
                                 1 UNDE^xIs                      /\     V




               From: McMiliian,James(TLC)
              Sent: Monday, July 10, 2017 2:20 PM
              To: Sobers, Ronald(TLC)
              Cc: Andrews, Linda (I'LC); Jasper, Yvette(TLC); Torres, Jose
              (TLC); Hollingswoilli, Noreen(TLC); Mulei'o, Edwin (TLC);
              Lorenzi, Edwin (TLC); Pagan, Marcos(TLC);.Ramos, Israel(TLC);
              Joseph, Edwidge(TLC);Zhou, Weining(TLC); Luo, Hong Liang
              (TLC); Lombardi, Christopher(TLC); RadioRoom
               Subject: 1 UNDER.xls


              (89)ADA'S OFFICE AT 1415HRS.


                                                                              ?
               JM OPER#754
               RADIO ROOM




                         1 UNDER.xls
                            105 KB

                                                   ,y



              See More                                                <3^
      Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 66 of 75 PageID #: 143




          ptE"


         Wm

        '^1-^
         mt.




3
                                                              -ll.»t.




         W^-
         lil j<,,**




 o                               ail!
                                  . "V/)


i-o                       3i llJ^rtV^wT




  c
 Q

  "Q-
          •%?>.V
          Yr^fi*
          Case 1:20-cv-05722-LDH-RML Document 6 Filed»mt
                                                      12/07/20 Page 67 of 75 PageID #: 144
                                                         f^fS^^eSS:
            ':"ww




                                                                                   *1 ti-t.
                                         e.m.

    ^^jy^fgijS^.-:••h
                                                                                              WH
            "i.j.-*



                               03#




f.m-Si




                                         f".. ',• ■ i
                                                    ,|
                                           ''*\ I




HiiiiSi
i




                                                               I      4   i

                                             •lir-'
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 68 of 75 PageID #: 145




                                                              U
            Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 69 of 75 PageID #: 146


                                            'sassasag,


                         !i g ^ ^           III llll I                        I'
                                           '11 qIII i i I f M r r r i i
                                                  " -5 •!'IIf r £ f f f i ? t f
                                                         r ? I ^ ^ ^ i U,-■ = 111
                                                         :zi.i

                                             r     - "                                         cn




                                                                                               S>.
         o




    o




        8



jv
    o    C/^




o


y 5




    c^




    I
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 70 of 75 PageID #: 147



                                                                               9-  X''
                                                                                   6


                                                                               f   o.
                                       '4




                                                                                   -r
                                                                                   c

                                                                                   s
                                                                                   -r
                                                                                    <r




                                                                                    (>
                                                                                     ?,
                                                                                         >■
                                                                                        LT'




                                                                                    J^
                                                                                    cr>




                                                                                     5
     Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 71 of 75 PageID #: 148




UV
                                                            rnmrn^B




                                          C^\\ pnon^3




                            •»»->'4^   .v'^   ««"*   .vWV
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 72 of 75 PageID #: 149




                                                 m
Case 1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 73 of 75 PageID #: 150




                                                     T"'M




                                     P
                                      ..JBv>!?:fir
                                         s.* VPiStl*•**

                                     Sll®
1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 74 of 75 PageID #




/-
1:20-cv-05722-LDH-RML Document 6 Filed 12/07/20 Page 75 of 75 PageID #
                                               ^mrnmmmmk
